DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority (under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in present application No. 16/775,517 filed on 01/29/2020. 

Information Disclosure Statement
The information disclosure statement filed 01/29/2020 has been submitted for consideration by the Office. It has been placed in the application file and the information referred to therein has been considered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert Blaha on 02/08/2021.

Claim 19 is amended to include the limitation of dependent claim 4.
Accordingly, dependent claim 4 is canceled. See below.

(Proposed) Claims

1.	(currently amended)	A component carrier, comprising:
an electrically insulating layer structure having a front side and a back side;
a first electrically conductive layer structure covering the front side of the electrically insulating layer structure;
a second electrically conductive layer structure covering the back side of the electrically insulating layer structure;
a through holeand
an annular plating layer covering the sidewalls and filling at least part of the overhang so that a horizontal extension of the overhang after plating is less than [[20]] 14 µm 14%;
wherein the horizontal extension of the overhang in the absence of plating layer is more than 20 µm.

2.	(original)	The component carrier according to claim 1, further comprising:
a further plating structure which comprises a bridge structure horizontally connecting the sidewalls and which covers the plating layer up to the first electrically conductive layer structure and up to the second electrically conductive layer structure.

3.	(original)	The component carrier according to claim 2, wherein the plating layer and the further plating structure are configured as separate structures.

4.	(canceled)	



6.	(currently amended)	The component carrier according to claim 1, wherein a vertical thickness of the electrically insulating layer structure is less than 200 µm 

7.	(original)	The component carrier according to claim 2, wherein the further plating structure is substantially H-shaped in a cross-sectional view.

8.	(original)	The component carrier according to claim 1, wherein the annular plating layer is shaped as two angled legs in a cross-sectional view.

9.	(currently amended)	The component carrier according to claim 1, wherein a thickness of at least one of the first electrically conductive layer structure and the second electrically conductive layer structure is less than 15 µm

10.	(original)	The component carrier according to claim 1, further comprising:
a seed layer between the sidewalls and the plating layer.

11.	(original)	The component carrier according to claim 2, further comprising:
at least one electrically conductive bulk structure filling at least part of the through hole above and/or below the further plating structure.

12.	(original)	The component carrier according to claim 1, wherein at least a part of the through hole is substantially X-shaped.

13.	(original)	The component carrier according to claim 1, wherein at least a part of the through hole has a central substantially cylindrical section between two opposing tapering sections.

14.	(original)	The component carrier according to claim 1, wherein at least a part of the through hole is straight-shaped.

15.	(original)	The component carrier according to claim 1, wherein a thickness of the plating layer at the overhang is larger than a thickness of the plating layer in a central portion of the through hole.

16.	(currently amended)	The component carrier according to claim 1, wherein the plating layer has at least one bump

17.	(original)	The component carrier according to claim 16, wherein a rest of the plating layer apart from the at least one bump has a substantially homogeneous thickness.

18.	(currently amended)	The component carrier according to claim 1, comprising at least one of the following features: 
the component carrier comprises at least one component being surface mounted on and/or embedded in the component carrier, wherein the at least one component is in particular selected from a group consisting of an electronic component, an electrically non-conductive and/or electrically conductive inlay, a heat transfer unit, a light guiding element, an energy harvesting unit, an active electronic component, a passive electronic component, an electronic chip, a storage device, a filter, an integrated circuit, a signal processing component, a power management component, an optoelectronic interface element, a voltage converter, a cryptographic component, a transmitter and/or receiver, an electromechanical transducer, an actuator, a microelectromechanical system, a microprocessor, a capacitor, a resistor, an inductance, an accumulator, a switch, a camera, an antenna, a magnetic element, a further component carrier, and a logic chip;
wherein at least one of the electrically conductive layer structures comprises at least one of a group consisting of copper, aluminum, nickel, silver, gold, palladium, and tungsten
wherein the electrically insulating layer structure comprises at least one of a group consisting of resin, 
wherein the component carrier is shaped as a plate;
wherein the component carrier is configured as one of a group consisting of a printed circuit board, and a substrate;
wherein the component carrier is configured as a laminate-type component carrier.

                                                                                                            19.	(currently amended)	A method of manufacturing a component carrier, comprising:
providing an electrically insulating layer structure having a front side and a back side, wherein a first electrically conductive layer structure covers the front 
forming a through hole
forming an annular plating layer by plating to cover the sidewalls and to fill at least part of the overhang so that a horizontal extension of the overhang after plating is less than [[20]] 14 µm one of a width of a first window extending through the first electrically conductive layer structure and14%; wherein the horizontal extension of the overhang in the absence of plating layer is more than 20 µm.

20.	(original)	The method according to claim 19, further comprising:
forming a further plating structure in a further plating procedure following the plating for forming the annular plating layer, wherein the further plating structure is formed with a substantially horizontal bridge structure connecting the sidewalls and covers the plating layer up to the first electrically conductive layer structure and up to the second electrically conductive layer structure.   
                     
21.	(original)	The method according to claim 19, wherein the plating for forming the plating layer is carried out so that a thickness of the plating layer at the overhang is larger than a thickness of the plating layer in a central portion of the through hole.

22.	(original)	The method according to claim 19, wherein the plating for forming the plating layer is carried out with a reverse current operation.

23.	(original)	The method according to claim 19, further comprising:
forming an electrically conductive seed layer by electroless deposition between the sidewalls and the plating layer.

24.	(original)	The method according to claim 19, wherein forming the through hole comprises a first laser drilling from the front side by one laser shot and a second laser drilling from the back side by only one laser shot.



26.	(original)	The method according to claim 20, wherein the method comprises forming the plating layer and forming the bridge structure in separate subsequent procedures.

Allowable Subject Matter
Claims 1-3, 5-26 are allowed.

The prior art taken either in singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim 1, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper. The prior art of record fails to teach a combination of all the claimed features as presented in independent claim 1 with the allowable feature being; A component carrier, comprising: an electrically insulating layer structure having a front side and a back side; a first electrically conductive layer structure covering the front side of the electrically insulating layer structure; a second electrically conductive layer structure covering the back side of the electrically insulating layer structure; a through hole extending through the first electrically conductive layer structure, the electrically insulating layer structure and the second electrically conductive layer structure, wherein an overhang is formed between at least one of the first electrically conductive layer structure and the second electrically conductive layer structure and sidewalls of the electrically insulating layer structure delimiting the through hole; and an annular plating layer covering the sidewalls and filling at least part of the overhang so that a horizontal extension of the overhang after plating is less than 14 µm so that a ratio between a horizontal extension of the overhang after plating and a width of a first window extending through the first electrically conductive layer structure and14%; wherein the horizontal extension of the overhang in the absence of plating layer is more than 20 µm.
          Therefore, claim 1 and its dependent claims 2, 3, 5-18 are allowed.

           Also, the prior art of record fails to teach a combination of all the claimed features as presented in independent claim 19 with the allowable feature being; A method of manufacturing a component carrier, comprising: providing an electrically insulating layer structure having a front side and a back side, wherein a first electrically conductive layer structure covers the front side of the electrically insulating layer structure and a second electrically conductive layer structure covers the back side of the electrically insulating layer structure; forming a through hole extending through the first electrically conductive layer structure, the electrically insulating layer structure and the second electrically conductive layer structure, wherein an overhang is formed between at least one of the first electrically conductive layer structure and the second electrically conductive layer structure on the one hand and sidewalls of the electrically insulating layer structure delimiting the through hole on the other hand; forming an annular plating layer by plating to cover the sidewalls and to fill at least part of the overhang so that a horizontal extension of the overhang after plating is less than 14 µm so that a ratio between a horizontal extension of the overhang after plating and one of a width of a first window extending through the first electrically conductive layer structure and a width of a second window extending through the second electrically conductive layer structure is smaller than 14%; wherein the horizontal extension of the overhang in the absence of plating layer is more than 20 µm.
           Therefore, claim 19 and its dependent claims 20-26 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN NG whose telephone number is (571)270-3131.  The examiner can normally be reached on Mon-Fri 10AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/SHERMAN NG/Primary Examiner, Art Unit 2847